[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-1242

       JAMES NOLLET; JAMES E. CARROLL; DAVID MERCHANT;
       DONALD ROINE; RICHARD SCANLON; EARL H. SHOLLEY;
                    FATHERHOOD COALITION,

                    Plaintiffs, Appellants,

                              v.

              JUSTICES OF THE TRIAL COURT OF THE
                COMMONWEALTH OF MASSACHUSETTS,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]


                            Before

                     Torruella, Chief Judge,
               Boudin and Lipez, Circuit Judges.



     James Nollet, Earl Henry Sholley and James Carroll on brief
pro se.
     Thomas F. Reilly, Attorney General, Adam Simms and Robert
L. Quinan, Jr., Assistant Attorneys General, on brief for
appellees.
                           DECEMBER 7, 2000



             Per   Curiam.     Plaintiffs,     James   Nollet,    James

 Carroll, and Earl Sholley, appeal the district court's grant

 of a motion to dismiss in favor of defendants.1          See Nollet

 v. Justices of Trial Courts of Comm. of Mass., 83 F. Supp.
2d 204 (D. Mass. 2000).      We review, de novo, the grant of a

 motion    to   dismiss.     See   Tag/ICIB   Serv.,   Inc.,     v.   Pan

 American Grain Co., Inc., 215 F.3d 172, 175 (1st Cir. 2000).

 Upon review of the parties' briefs and the record on appeal,

 we affirm.

             The plaintiffs' equal protection claim was properly

 dismissed because it sought injunctive relief barred by §

 1983, as amended by the Federal Courts Improvement Act of

 1996, Pub. L. No. 104-317, Title III, § 309(c), 110 Stat.

 3853.     See Nollet v. Justices of Trial Courts of Com. of

 Mass., 83 F. Supp. 2d at 210.         As for the plaintiffs' due

 process    claim,   we    disagree   with    the   district   court's

 assertion that an action taken by a state judge in his

 adjudicatory role does not constitute state action.                  See


    1 In view of our disposition, we need not decide whether a
pro se may represent The Fatherhood Coalition/CPF, which alleges
that it is "a voluntary association representing the interests
of the fathers in domestic relations matters." The motion for
leave to represent this association filed by non-lawyer John M.
Flaherty is therefore denied as moot.
Nollet v. Justices of Trial Courts of Comm. of Mass., 83 F.

Supp.    2d    at   211.     A       judge   acting      in   his    adjudicatory

capacity is a state actor acting under color of state law,

although he may be immune from liability under § 1983.                           See

Dennis v. Sparks, 449 U.S. 24, 28 n.5 (1980).                            We agree,

however, with the district court's ultimate conclusion in

this    case    that   the       §    1983       due   process      claim   is   not

actionable      against    a     state       judge     acting    purely     in   his

adjudicative capacity because he is not a proper party in a

§ 1983 action challenging the constitutionality of a state

statute.       See In re Justices of Supreme Court of Puerto

Rico, 695 F.2d 17 (1st Cir. 1982).                      Finally, we find that

plaintiffs have waived argument on their Second Amendment

claim.     See United States v. Zannino, 895 F.2d 1, 17 (1st

Cir.) (reciting that "issues adverted to in a perfunctory

manner,       unaccompanied           by     some      effort       at   developed

argumentation, are deemed waived"), cert. denied, 494 U.S.
1082 (1990).

              Affirmed.




                                           -3-